DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	In view of applicants arguments dated 11/1/2021, the drawing objections are withdrawn. The reversible ball drop system is taken, as explained in the response, a system or sub that is activated by a dropped ball, and is reversible to deactivate the system or sub.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

IN THE CLAIMS:
22. (Currently amended) The system of claim 2[[2]]1, wherein the fluidic oscillator is configured to deposit a conditioning treatment to the target interval to prepare the target interval for the chemical plug and cement or sealant.

Allowable Subject Matter
Claims 1-2, 4-6 and 8-22 are allowed.

The following is an examiner’s statement of reasons for allowance: US 20150053405 A1 to Bakken is the closest prior art to the claimed invention. However Bakken, fails to disclose jetting or cleaning debris while running the downhole tool to a target interval.   Bakken performs a cleaning of perforations made and in only a horizontal direction between two cup seals. It would not have been obvious to modify the method of Bakken to perform this step, as it would require alteration to the both the hardware and the purpose of the tool.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/Primary Examiner, Art Unit 3674